Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de diciembre de 1976
El apelante fue convicto de vender “bolita” y de poseer material que podía usarse en dicho juego, en violación de la See. 4 de la Ley Núm. 220 de 15 de mayo de 1948 (33 L.P.R.A. see. 1250), conocida como la Ley de la Bolita.
En apelación hace dos señalamientos de error. En el pri-mero impugna la suficiencia de la prueba y en el segundo plantea la inconstitucionalidad del estatuto por no cumplir éste con el requisito constitucional de la igual protección de las leyes. Dicho requisito o protección constitucional está garantizado en Puerto Rico por la See. 7 del Art. II de nues-tra Constitución y por la Enmienda 14 de la Constitución federal.
*504Como se sabe, en cuanto a la igual protección de las le-yes, la ley puede hacer clasificaciones pero éstas deben obede-cer a criterios racionales y razonables. Las clasificaciones que se hagan deben estar razonablemente relacionadas con el propósito del estatuto; dicho propósito debe estar compren-dido dentro de los límites constitucionales de las facultades legislativas; y las clasificaciones deben estar basadas en dis-tinciones razonables. Miranda v. Sec. de Hacienda, 77 D.P.R. 171 (1954). Estos son principios de larga y sólida vigencia. Existen en el derecho norteamericano desde mucho antes de aprobarse la Enmienda 14.(1) Su expresión clásica aparece en Barbier v. Connolly, 113 U.S. 27, 32 (1885), ya, desde luego, con posterioridad a la aprobación de dicha enmienda en 1868. (2) Repugnan al texto constitucional las clasifica-ciones irrazonables y arbitrarias. Frost v. Corporation Commission, 278 U.S. 515, 522 (1929); Smith v. Cahoon, 283 U.S. 553, 556-567 (1931). El derecho histórico establecido con relación a las garantías que comprende nuestra Carta de Derechos ha quedado incorporado o puede ser incorporado por nosotros a nuestro derecho constitucional, Aponte Martínez v. Lugo, 100 D.P.R. 282, 290 (1971), y como hemos indi-cado antes, podemos, cuando sea justo y conveniente, ampliar el ámbito de las garantías constitucionales contenidas en nuestra Carta de Derechos, sin sentirnos limitados por los confines que a garantías equivalentes les fije el derecho cons-titucional de los Estados Unidos. R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 427 (1964); Aponte Martínez v. Lugo, supra, pág. 286 in fine.
Que el derecho no es estático pero que a la vez tiene que ofrecer garantía de estabilidad y de seguridad, es una de las paradojas con que se han confrontado jueces y juristas por *505siglos. (3) El caso de autos es uno en el cual nos topamos con esa disyuntiva.
En el pasado sostuvimos la Ley de la Bolita a base del principio, de rango constitucional, de que el poder de policía del estado autorizaba a éste a prohibir la práctica de dicho juego de azar y en consecuencia lo autorizaba a recluir en la cárcel a los que interviniesen en el mismo y a confiscar la propiedad utilizada en relación con ese juego. La razón de por qué eso debía ser así nunca afloró muy claramente ni en la ley ni en los casos. Independientemente de las racionaliza-ciones más o menos convincentes que en ocasiones se expresa-ron, una premisa no dicha ni admitida explícitamente, en el sentido de que se consideraba inmoral jugar a la bolita parece que sirvió de soporte invisible a las decisiones judiciales que sostuvieron la prohibición estatutaria y las penalidades im-puestas.
No cuestionamos que para los años en que se aprobó esa legislación y en que se decidieron esos casos fuese válido el mencionado ejercicio del poder de policía. En un plano teó-rico podría discutirse si el estado debe legislar la moral pero no creemos necesario hacerlo aquí porque nos vamos a dirigir al problema concreto de la Ley de la Bolita en nuestros días. (4) Ante la situación actual, que más, adelante precisa-mos, surge otro principio, también de rango constitucional, que no puede ignorarse. Nos referimos al de la igual pro-tección de las leyes.
*506En Puerto Rico hoy día es legal jugar en los casinos de los hoteles de turismo,(5) en la Lotería de Puerto Rico,(6) en la Lotería Municipal, (7) en innumerables loterías o “bin-gos”, autorizados por ley,(8) a los caballos,(9) en las peleas de gallos(10) y en las “picas” de las fiestas patronales cele-bradas anualmente en los 78 municipios de la isla.(11) Todos esos juegos se han ido permitiendo y ello ha causado una gran erosión, sino total destrucción, de la vieja creencia puri-tana de que era inmoral jugar a los juegos de azar, (12) hasta el extremo que lo que antes era la regla general — la prohibición — hoy día es la excepción.
Resulta arbitrario, por no existir criterio racional ni razonable que lo justifique, que se pueda encarcelar hoy día en Puerto Rico a una persona por jugar unos centavos a la bolita y que se pueda confiscar la propiedad utilizada en dicho juego, mientras que se permite que se juegue durante todo el año a los muchos juegos de azar que hemos antes men-cionado. Por ser irrazonable y arbitraria esa distinción entre el juego de la bolita y los otros mencionados juegos de azar permitidos, es inconstitucional la Ley de la Bolita, Ley Núm. 220 de 15 de mayo de 1948, según enmendada, 33 L.P.R.A. see. 1247 y ss., porque viola la garantía de la igual protección de las leyes.
Yo revocaría la sentencia dictada en este caso.(13)

 Véanse, por ejemplo, Holden v. James, 11 Mass. 396 (1814) y Vanzant v. Waddel, 2 Yerger 260 (Tenn. 1829).


 Para expresiones contemporáneas, aunque en otro contexto, véase Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).


Castán, Teoría de la Aplicación e Investigación del Derecho, pág. 356 (1947); Pound, Law Finding Through Experience and Reason, pág. 23 (1960); Allen, Law in the Making, 7a. ed. (1964), pág. 346; Pound, Interpretations of Legal History, pág. 1 (1923); Friedmann, Legal Theory, 5ta. ed. (1967), pág. 86; 4ta. ed. (1960), pág. 32; Patón, Jurisprudence, 2da. ed. (1951), pág. 169; Buena Vista Dairy v. J.R.T., 94 D.P.R. 632 (1967).


 Sobre el debate contemporáneo sobre si el estado debe o no legislar la moral, puede verse Hart, Law, Liberty and Morality (1963); Lord Devlin, The Enforcement of Morals (1965); Wolfenden Committee Report (1957); Friedmann, Legal Theory, 5ta. ed. (1967), pág. 45; Maclver, The Modem State, pág. 149 y ss. (ed. 1964).


 15 L.P.R.A. see. 71 y ss.


 15 L.P.R.A. sec. Ill y ss.


15 L.P.R.A. see. 601 y ss.


 15 L.P.R.A. see. 151 y ss.


 15 L.P.R.A. see. 181 y ss.


15 L.P.R.A. see. 292 y ss.


15 L.P.R.A. sec. 80.


MacIver, The Modern State, pág. 158 (ed. 1964).


 Aunque sobre este asunto me había expresado anteriormente en Sánchez Reyes v. Srio. de Justicia, 104 D.P.R. 582 (1976), me pareció con-veniente ampliar mis puntos de vista sobre el particular.